        Case 1:16-cr-00281-PGG Document 982 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                            ORDER

THOMAS MORTON,                                               16 Cr. 281 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Thomas Morton’s sentencing, currently scheduled for May 10, 2021, is

adjourned to May 12, 2021 at 2:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 19, 2021
